762 F.2d 1005
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.WILLIE BOONE, PETITIONER-APPELLANT,v.TERRY D. YAYLOR, RESPONDENT-APPELLEE.
NO. 84-3651
United States Court of Appeals, Sixth Circuit.
4/4/85

ORDER
BEFORE:  MARTIN, Circuit Judge.


1
Petitioner appeals pro se from the July 23, 1984 district court order dismissing his habeas corpus petition filed under 28 U.S.C. Sec. 2254.  The certified record has been received by this Court and petitioner's notice of appeal is construed as an application for a certificate of probable cause.  Petitioner asserted three grounds for relief in his petition for a writ of habeas corpus.  Only one of those grounds, ineffective assistance of counsel, has been exhausted through the state courts.  Petitioner, therefore, has submitted a 'mixed petition' which was properly dismissed.  See Rose v. Lundy, 455 U.S. 509 (1982); Koontz v. Glossa, 731 F.2d 365 (6th Cir. 1984).


2
Petitioner has failed to exhaust state court remedies on his two remaining claims.  It is ORDERED that petitioner's application for a certificate of probable cause is denied.